Citation Nr: 1509466	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-17 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) home loan guaranty benefits based on the Veteran's death having been caused by a service-connected disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from March 1941 to August 1945.  The character of his discharge was honorable.  The Veteran died in July 2009.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in St. Paul, Minnesota, which determined that the appellant had failed to meet the basic eligibility requirements for loan guaranty benefits.  She perfected a timely appeal to that decision.  

In November 2014, the Board remanded the case for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in January 2015.  As discussed below, the Board finds that there was substantial compliance with its remand; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.  


FINDINGS OF FACT

1.  The Veteran died in July 2009 at the age of 85.  The death certificate listed the immediate cause of death as diabetes mellitus; listed as other significant condition contributing to death, but not resulting in the underlying cause, was peripheral vascular disease.  

2.  At the time of the Veteran's death, service connection was in effect for bilateral hearing loss, rated as 40 percent disabling; anxiety disorder, not otherwise specified, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; Vincent's stomatitis, rated as 10 percent disabling; and malaria, rated as 0 percent disabling.  

3.  The evidence does not establish that a service-connected disability caused or contributed substantially and materially to the Veteran's death, or that the Veteran's death was otherwise related to his active service.  


CONCLUSION OF LAW

The appellant does not meet the basic eligibility criteria for VA home loan guaranty because the Veteran's death is not due to a service-connected disability.  38 U.S.C.A. § 3701 (West 2002); 38 C.F.R. § 3.315 (b) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist.

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Initially, the Board notes that the VA General Counsel has held that VA's notice and duty to assist provisions of the VCAA are not applicable to a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  See VAOPGCPREC 5-2004.  Furthermore, the issue here does not arise from the receipt of a "substantially complete application" from the appellant under 38 U.S.C.A. § 5103(a), but rather, arises by action of law under 38 U.S.C.A. §§ 3701 and 3702 (West 2002), which governs loan guaranty benefits.  

Even so, the appellant is not prejudiced by the Board's consideration of her claim.  In pre-rating letters dated in September 2011 and October 2011, VA explained the law governing entitlement to home loan benefits as a surviving spouse, notified the appellant of VA's and her respective duties to support her claim, and afforded her opportunity to furnish information and/or evidence in support of the claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  There is no indication that any evidence that bears on the claim currently under consideration is outstanding.  Thus, the Board finds that all necessary notification and development action on this claim has been accomplished.  As indicated below, the claim is being denied because the law, and not the evidence, is dispositive of this claim; as such, VA's duties to notify and assist are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  


II.  Factual background.

The record indicates that the Veteran served on active duty from March 1941 to August 1945; he was honorably discharged.  

The record reflects that the Veteran died in July 2009, at the age of 85.  A death certificate dated July 13, 2009, attributes the Veteran's death to diabetes mellitus; and listed peripheral vascular disease as a significant condition contributing to death, but not resulting in his underlying cause of death.  No autopsy was performed.  At the time of the Veteran's death, service connection was in effect for bilateral hearing loss, rated as 40 percent disabling; anxiety disorder, not otherwise specified, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; Vincent's stomatitis, rated as 10 percent disabling; and malaria, rated as 0 percent disabling.  

The available service treatment records (STRs) are negative for any medical evidence of any diabetes mellitus or peripheral vascular disease.  On the occasion of the enlistment examination, in January 1941, clinical evaluation of the endocrine system and the vascular system was normal.  On the occasion of his separation examination in August 1945, clinical evaluation of the endocrine system and the vascular system was normal.  

Post-service VA examination in November 1946 indicates that the Veteran received treatment for malaria and dysentery.  

Subsequently received treatment records, dated from September 1996 through November 2008, show that the Veteran received ongoing clinical evaluation and treatment for hearing loss, degenerative joint disease of the spine, diabetes mellitus, anxiety disorder, and Vincent's stomatitis.  During a clinical visit at the VA in April 2008, the Veteran reported feeling lousy; he stated that he was tired of living and "wished that he could just get pneumonia and die like his mother or his ex-wife did."  Among his medical problems listed was diabetes mellitus without mention of complications and transient ischemic attack.  Among the records is a private medical statement from Dr. Gregory Bigelow, dated in November 2008, indicating that the Veteran has severe generalized periodontal disease with infection in surrounding gingival.  

Received in September 2011 were private treatment reports dated from October 2005 through November 2008, reflecting treatment for periodontal disease.  

Received in November 2014 were VA progress notes dated from August 2007 through April 2009, which show that the Veteran received clinical attention and treatment for diabetes mellitus and complications of his diabetes, including glaucoma.  He also received treatment for dental disease.  



III.  Legal Analysis.

A veteran is eligible for a direct, guaranteed, or insured housing loan if he served for 90 days or more during World War II (September 16, 1940, to July 25, 1947).  In this case the term "veteran" includes the surviving spouse of any veteran who died from a service-connected disability.  38 U.S.C.A. §§ 3701(b), 3702(a) (West 2002).  The term "service-connected" means, with respect to disability or death, that such disability was incurred or aggravated, or that the death resulted from a disability incurred or aggravated, in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 101(16) (West 2002).  

Service connection connotes many factors, but basically it means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2013).  

In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran.  38 C.F.R. § 3.312(a) (2013).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2013).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2013).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  

In this case, application of the law to the facts is dispositive and the appeal must be denied because under the law there is no entitlement to the benefit sought.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  

As noted above, evidence of record reflects that the appellant is the surviving spouse of the Veteran; they were married on May 29, 1994, and remained so until the Veteran's death in July 2009 of diabetes mellitus.  She has not remarried and is not an eligible Veteran.  In addition, the records reflect that the Veteran was honorably discharged from service in August 1945; he did not die while service in the military.  There is no medical evidence linking the Veteran's fatal diabetes mellitus to service or his service-connected disabilities.  Further, the Board finds that the record does not show that any service-connected disabilities was a principal or contributory cause of the Veteran's death, nor was the cause of his death in any way etiologically linked to active service or any service-connected disability.  Consequently, the Board finds that the weight of the evidence is against the appellant's claim, as it shows that service-connected conditions did not substantially or materially contribute to her late husband's death.  

In summary, the Board concludes that the cause of death, diabetes mellitus, was non-service-connected, and therefore the appellant does not meet the requirements for basic eligibility for VA home loan guaranty benefits under 38 U.S.C.A. § 3701.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and basic eligibility for VA home loan guaranty benefits must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski; 1 Vet. App. 49 (1990).  


ORDER

Basic eligibility of a surviving spouse for VA home loan guaranty benefits is denied.  



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


